1LE
                                                                                                               COURT OF APPEALS
                                                                                                                   D' i I S 1 O N I I

                                                                                                              201LIAUG 12 P11 ! 2: 145




      IN THE COURT OF APPEALS OF THE STATE OF WASHING'S

                                                           DIVISION II


In re the Marriage of                                                                      No. 43812- 7- 11


MCKAYLA ELIZABETH CLINTON
SMITH,


                                               Appellant,
          and



MATTHEW DARRELL SMITH,                                                            UNPUBLISHED OPINION


                                               Respondent.




          LEE, J. —         McKayla Smith appeals the entry of a modified parenting plan placing primary

residential      custody      of   her two      sons with    her former husband Matthew.'              McKayla contends that


the trial court lacked authority to enter the 2012 modified parenting plan and that the modified

parenting      plan     does    not    comply     with several    statutory   requirements.       McKayla also challenges


the   denial     of   her   motion     to   remove   the guardian ad litem ( GAL),         the rejection of her affidavits of


prejudice filed against the three Grays Harbor County superior court judges, the trial court' s

award of back child support, and several orders that preceded the parenting plan at issue.

Matthew requests attorney fees on appeal.

          We need not review the orders that preceded the modified parenting plan because

McKayla has already                appealed      these   orders or waived     any   challenge   to them.    We hold that the




1
    We   refer   to the     parties'   first   names     for clarity. We intend     no   disrespect.
No. 43812 -7 -II



trial court had authority to modify the initial parenting plan and that it did not abuse that

authority     by    entering the 2012    modified    parenting      plan.     McKayla provides no argument to


support   her   challenge of    the back   support award, so we          do   not review   it. We see no abuse of


discretion in the trial court' s denial of McKayla' s motion to remove the GAL, and we, affirm the

denial   of   her   affidavits of prejudice   because   she      had already filed    an affidavit   in this   case.   We


deny Matthew' s request for attorney fees because he cites no authority for that request.
                                                        FACTS


          McKayla      and   Matthew    married   in 2003.       Their two sons, CS and RS, were born in 2003


and   2006.     In 2006, McKayla filed        a petition     to dissolve the    marriage.     On August 15, 2008,


Judge David Edwards entered a parenting plan that designated McKayla as the primary

residential parent and established Matthew' s visitation schedule.


          A month later, Matthew filed a contempt motion, alleging that McKayla had interfered

with his visitation. He moved to modify the parenting plan on October 24, 2008, alleging that he

was concerned for his sons' safety because McKayla had twice been the victim of domestic,

violence by a boyfriend, with at least one incident occurring after entry of the August 2008

parenting     plan.    Matthew, asked for a temporary parenting plan designating him as the primary

residential parent.




          On the day of the contempt hearing, McKayla filed an affidavit of prejudice against

Judge Edwards.           He denied the affidavit of prejudice on the contempt motion and ordered


McKayla to comply            with   the 2008 parenting     plan under       penalty   of contempt.     Judge Edwards


acknowledged that McKayla had also filed an affidavit of prejudice in the modification


proceeding, but he did not grant or deny it.



                                                             2
No. 43812 -7 -II



          On November 3,            2008, Judge F. Mark McCauley presided over the adequate cause

hearing   on   Matthew' s       motion     to modify the 2008 parenting           plan.     Judge McCauley declined to

make an adequate cause determination at the time but appointed a GAL to investigate whether

there was   adequate cause          for   a   trial.   He continued the hearing for 30 days to allow the GAL to

provide an oral report.



          Judge Edwards          presided over         the resulting   hearing   on   May 8,   2009.    The GAL gave her


report, and    the   court set a review          hearing   for August 7. On August 7, Judge Edwards signed an


agreed parenting plan that allowed McKayla to retain primary custody.

          During a scheduled review hearing on February 5, 2010, the GAL raised issues of

immediate concern regarding the children' s psychological and physical health and safety. Judge

Edwards temporarily amended the parenting plan and granted Matthew primary residential

custody pending        a   testimonial        hearing.     On April 30, 2010, Judge Edwards entered an order


modifying the parenting plan that granted Matthew primary custody of the boys and ordered

McKayla to pay        child support.           The order stated that McKayla' s psychological issues and anger


needed    to be   addressed       before      she could    effectively   co- parent   her   sons.   Judge Edwards entered


subsequent orders finding McKayla in contempt of the 2010 parenting plan that culminated in

her serving j ail time.

          McKayla appealed the 2010 orders temporarily amending and then modifying the

parenting   plan.     In   re   Marriage of Smith,         noted at    162 Wn.   App.   1032 ( 2011).    In a decision filed


June 28, 2011, we held that McKayla had filed a timely affidavit of prejudice that divested Judge

Edwards of authority to rule on the motion to modify the 2008 parenting plan. Accordingly, we

vacated    the 2009        and    2010 parenting          plans   and    remanded     for further    proceedings   before   a
No. 43812 -7 -II


different judge.   We also found it unnecessary to review the 2010 order temporarily amending

the parenting plan.

         McKayla immediately filed for welfare benefits, stopped the child support order imposed

against her, changed the boys' primary care providers, and made medical appointments for them

with different doctors without consulting Matthew. She did so under the apparent belief that our

decision invalidated all of the earlier custody rulings except the 2008 parenting plan that gave

her primary residential custody. In a hearing before Judge McCauley on July 11, 2011, Matthew

maintained that our decision did not alter the 2010 order granting him temporary custody and

asked the court to uphold that order. The GAL stated that she had " very serious concerns" about

McKayla      and supported     Matthew' s   request.    Report   of   Proceedings ( RP) (   July   11, 2011) at 9.


Judge McCauley ratified the 2010 order pending a full testimonial hearing.

         At a hearing before Judge Gordon Godfrey on August 1, 2011, the trial court found that

there   was adequate cause       for   a modification   hearing. The GAL subsequently filed a report in

which she asserted that the earlier rulings regarding custody were appropriate and likely would

not have differed had         another   judge applied the law to the facts.        The GAL contended that


McKayla' s questionable conduct had escalated since this court' s decision, and she recommended


that the children be placed in the primary residential custody of Matthew and that McKayla be

required to undergo a psychological evaluation and complete a parenting class.


         On August 18, the trial court held a hearing at which the GAL, McKayla, and Matthew

testified.   The parties then debated whether the matter was properly before the trial court as a

motion to modify the 2008 parenting plan and whether the 2010 order giving Matthew temporary

custody   remained    in   effect.
No. 43812- 7- 11



         On January 30, 2012, the trial court issued an order clarifying that the case was properly
                                                                         2.
before it   as a motion    to modify the. 2008 parenting            plan.     That order referenced the parties'


agreement that Matthew would retain primary residential custody pending an additional

evidentiary hearing to update the trial court on the case.

         Before     the   March      2012     hearing,     Dr.   Mark   Whitehill   conducted    a psychological


evaluation of McKayla and filed a sealed report. Dr. Whitehill testified about his evaluation and


his recommendation that McKayla engage in 18 to 24 months of intensive psychotherapy.

McKayla and Matthew also testified at the March hearing, as did members of their families and

the GAL.


         The trial court ruled that McKayla had experienced a substantial change in personality

after entry of the 2008 parenting plan and that Dr. Whitehill' s report had revealed information
about   her that   was not     known in 2008.         The court modified the 2008 parenting plan to give

Matthew primary residential custody, with McKayla receiving visitation every other weekend.

The trial court ordered McKayla to pay back child support of $50 per month for the last two

years and declined to award attorney fees to either party.

         McKayla then filed a pro se motion to remove the GAL, as well as affidavits of prejudice


against all   three Grays Harbor        County judges. The trial court denied the motion and affidavits,




2 A brief describing this order is part of the appellate record, but the order itself is not. We may
take   judicial   notice of   the   order  deficiency. Spokane
                                            despite this                            Research &   Defense Fund v.

City ofSpokane, 155 Wn.2d 89, 98, 117 P.3d 1117 ( 2005).



                                                             5
No. 43812- 7- 11



and it filed an order modifying the parenting plan and the modified parenting plan on June 28,
        3
2012.


            McKayla now appeals several of the orders in this proceeding.

                                                     ANALYSIS


A. ORDERS PRECEDING 2012 MODIFIED PARENTING PLAN


            McKayla challenges the 2010 order granting Matthew temporary primary custody of the

children, as well as      the 2011     order   ratifying that     order.   She also challenges the 2009 and 2010


parenting plans. We do not address these challenges.

            McKayla     challenged   the 2010    order   in her   earlier appeal.    We did not find it necessary to

address that order after invalidating the July 2009 agreed parenting plan and the April 2010

modified      parenting   plan.   On remand, the trial court ratified the 2010 order after a testimonial


hearing. The trial court then issued an order clarifying that the matter was before the court on a

motion to modify the 2008 parenting plan and referenced in the order the parties' agreement that

Matthew would retain primary residential custody pending a decision on the motion to modify.

McKayla does          not now challenge    the   order   setting forth that    agreement.         Consequently, she has

waived      any   challenge   to the   order   temporarily granting Matthew primary custody. Moreover,

the 2012      order   modifying the parenting       plan   has    supplanted   the   prior   temporary   orders.   Thus,


we will not consider McKayla' s challenges to the prior orders or to the parenting plans that we

have already vacated.




3
    The order modifying the parenting plan is not part of the appellate record, but we may take
judicial     notice   thereof. Spokane Research & Defense Fund, 155 Wn.2d                    at   98.
No. 43812 -7 -II



B. 2012 MODIFIED PARENTING PLAN

         McKayla     also   challenges   the 2012         modified      parenting      plan.   She asserts that the trial


court lacked authority to enter that plan and did so without complying with several statutory

requirements.




         We begin our review by observing that trial court decisions in dissolution proceedings

will seldom be changed on appeal. In re Marriage ofBooth, 114 Wn.2d 772, 776, 791 P.2d 519

 1990); In   re   Parentage of Jannot, 110 Wn.             App.     16, 21, 37 P. 3d 1265 ( 2002),     aff'd, 149 Wn.2d

123, 65 P. 3d 664 ( 2003).      The spouse who challenges such decisions bears the heavy burden of

showing     a manifest abuse of   discretion         on   the trial   court' s part.    In re Marriage ofLandry, 103

Wn.2d 807, 809, 699 P. 2d 214 ( 1985).                    We will affirm the trial court' s decision unless no


reasonable judge would have reached the same conclusion. Landry, 103 Wn.2d at 809 -10.

         It is well settled that trial courts have authority to modify parenting plans if certain

statutory   criteria are satisfied.   In re Marriage of Stern, 57 Wn. App. 707, 711, 789 P.2d 807,

review   denied, 115 Wn.2d 1013 ( 1990); RCW 26. 09. 260, . 270. "                       The courts' powers, therefore,

are limited to those which may be inferred from a broad interpretation of the legislation that

governs     the proceeding."    Stern, 57 Wn.         App.     at   711.   To justify a full hearing on a petition to

modify    a residential schedule,     the   petitioner must         demonstrate that       adequate cause exists.   In re


Marriage of Tomsovic, 118 Wn.            App.   96, 104, 74 P. 3d 692 ( 2003);            RCW 26. 09.270. Along with

the motion to modify, the petitioner must submit affidavits with specific relevant factual

allegations that, if proved, would permit a court to modify the parenting plan under RCW

26. 09. 260.   Tomsovic, 118 Wn.       App.     at   104. If the trial court finds that the affidavits establish a


prima facie case, it sets a hearing date on an order to show cause why the requested modification



                                                               7
No. 43812- 7- 11



should not     be   granted.    Tomsovic, 118 Wn.           App.     at   104; RCW 26. 09. 270.       The primary purpose

of the adequate cause requirement is to prevent movants from harassing nonmovants by

obtaining     a useless     hearing. In re Marriage of Adler, 131 Wn. App. 717, 724, 129 P. 3d 293

 2006), review denied, 158 Wn.2d 1026 ( 2007).


            McKayla now argues that there was no adequate cause hearing and no entry of findings

of fact to support the conclusion that adequate cause for a full modification hearing existed. We

disagree and conclude that the August 1 hearing was sufficient to satisfy the requirements of

RCW 26. 09. 270           as an adequate cause       hearing. Written findings of fact and conclusions of law

were not required. In re the Marriage of Kinnan, 131 Wn. App. 738, 750, 129 P. 3d 807 ( 2006).

The trial     court   based its   adequate cause       finding       on   the   pleadings and     the " extensive record" in


the   file. Clerk'    s   Papers ( CP)   at   18.   Given the history of this case, which included a temporary

modification of the children' s primary residential placement, the trial court did not abuse its

discretion in making the adequate cause determination.

            McKayla next contends that the trial court failed to make findings of fact and conclusions

of    law showing that the statutory            criteria   for modifying         a   parenting   plan were satisfied.   RCW


26. 09.260( 1) sets forth a general standard for modification:


             T] he court shall not modify a prior custody decree or a parenting plan unless it
            finds, upon the basis of facts that have arisen since the prior decree or plan or that
            were unknown to the court at the time of the prior decree or plan, that a
            substantial change has occurred in the circumstances of the child or the
            nonmoving party and that the modification is in the best interest of the child and
            is necessary to serve the best interests of the child.

In    re   Marriage of Watson, 132 Wn.              App.   222, 230, 130 P. 3d 915 ( 2006).            Subsection ( 2) of the


statute then establishes a presumption against changing a previously decreed residential

schedule:




                                                                 8
No. 43812 -7 -II



                   In applying these standards, the court shall retain the residential schedule
           established by the decree or parenting plan unless:... (    c)  The child' s present
           environment is detrimental to the child' s physical, mental, or emotional health
           and the harm likely to be caused by a change of environment is outweighed by the
           advantage of a change to the child.


Watson, 132 Wn.          App.       at   231.   Therefore, under RCW 26. 09.260, a modification of custody is

permissible only when there is sufficient evidence to support a finding that ( 1) there has been a

change     in   circumstances; (         2) the   child' s   best interests   will   be   served   by   modification; (   3) the


present environment is harmful to the child' s well- being; and ( 4) the harm caused by the change

is outweighed by the advantage of a change. Anderson v. Anderson, 14 Wn. App. 366, 368, 541

P. 2d 996 ( 1975),        review         denied, 86 Wn.2d 1009 ( 1976).               The trial court' s failure to make


findings that     reflect     the    application of each relevant         factor is   error.   Kinnan, 131 Wn. App. at

752.


           In addition, RCW 26. 09. 191( 3) provides that a court may restrict a parent' s contact with

a child if it finds that the parent' s involvement or conduct may have an adverse effect on the

child' s   best interests.          This adverse effect may be demonstrated by a long -
                                                                                      term emotional

impairment that interferes with parenting functions or by an abusive use of conflict that creates

the    danger      of     serious         damage      to     the   child' s   psychological         development.          RCW


26. 09. 191( 3)( b),(   e);   Watson, 132 Wn. App. at 231 -32.

           In its order modifying the parenting plan, the trial court expressly found that each factor

in RCW 26. 09.260 justified a modification. The court then added these findings:

            McKayla] has demonstrated extremely detrimental behavior including refusal to
           follow court orders resulting in further conflict to parties in this litigation;

            S] he has failed to follow appropriate direction of the guardian ad litem and
           verbally profanely abused the guardian ad litem and her office staff;



                                                                   9
No. 43812 -7 -II


            She has] engaged in inappropriate behaviors at transfers of the children; and she
           has delayed, prevented and refused proper health care for the children against
           medical advice and without good cause.




           The health care issue has resulted in [McKayla] significantly abus[ ing] health care
           decision making and inappropriately obtain[ ing] health care for the children
           against court orders;




            S] he has been unwilling or unable to allow the children to participate in
           extracurricular sports:




           Additionally on March 1, 2012, Dr. Mark Whitehill completed a psychological
           evaluation and provided a diagnosis ( incorporated herein by reference and ordered
           to remain SEALED). This evaluation was something neither the parties nor the

           court were aware of at the entry of the August 15, 2008 Parenting Plan, and the
           court can take it into consideration in making its decision. Dr. Whitehill' s March
            1, 2012 evaluation report is included herein as [ a] finding of fact. [ McKayla] is in
           need of long term intensive psychotherapy. [ McKayla' s] psychological condition

           was unknown to the Court and the parties at [ the] time of the previous parenting
           plan' s entry.


CP at 144 -45.


           The accompanying parenting plan stated that McKayla has had an adverse effect on the

children' s best interests because of her long -term emotional impairment and her abusive use of

conflict.      In addition to granting Matthew primary residential custody, the modified plan

restricted     McKayla' s        decision -
                                          making        authority   and   required   her   to   obtain long - erm
                                                                                                            t

psychotherapy from a GAL -
                         approved therapist and complete a college -level course on parenting.

           McKayla contends that there was no substantial change in circumstances because the

parties'    inability   to   co- parent and communicate was anticipated        in the 2008 parenting   plan.   The


trial court must base its determination of a substantial change in circumstances on facts unknown


to the court at the time of the prior decree or plan or arising since entry of the decree or plan.

Tomsovic, 118 Wn.            App.   at   105.   Unknown facts include those facts that were not anticipated by

the court at the time of the prior plan. Tomsovic, 118 Wn. App. at 105.


                                                             10
No. 43812- 7- 11


       Here, the trial court cited Dr. Whitehill' s diagnosis and recommendation of 18 -24 months


of intensive psychotherapy as new information that satisfied the significant change in

circumstances         requirement.        Dr. Whitehill testified that McKayla has personality traits that

warrant clinical attention, "           especially   given   their   potential ramifications      for parenting."   1 RP at


13.


        The GAL explained that she recommended a psychological evaluation of McKayla after

things " took     a   turn   south"   following entry   of   the 2009 parenting         plan.   1 RP at 135.


        I did not want to believe that anyone would intentionally be conducting
        themselves the way [ McKayla] was conducting herself; you just wouldn' t do that
        if things       were right.      I wanted to give her an opportunity to be evaluated to see if
        there was some chemical or mental health issue that could be addressed that could
        be treated, that would explain the behaviors. Otherwise, it meant that she was just
        nasty because she wanted to be, and I didn' t want to believe that about her. I saw,
        and   I   still   do   see    in [ McKayla], the     core    of   what   is   a good mom.    But all of her
        interactions had become so abhorrent, so hostile, so outrageous, that you couldn' t
        reach that core, and I wanted to give her a tool to improve.

1RPat135.


        Given this testimony, substantial evidence supports the trial court' s finding that the

changes     in McKayla' s behavior,              coupled      with    Dr.    Whitehill' s 2012 evaluation disclosing

personality disorders that warranted treatment, satisfied the substantial change in circumstances

requirement.          See In   re   Marriage of Bernard, 165 Wn.2d 895, 903, 204 P. 3d 907 ( 2009) ( we                will




uphold a trial court' s findings of fact if substantial evidence supports them).


        We also find substantial evidence to support the trial court' s finding that the children' s

best interests were served by their primary residential placement with Matthew because of

McKayla' s detrimental behavior, which included her emotional issues and abusive use of

conflict.     During her testimony in 2012, McKayla acknowledged that she had had seven



                                                                11
No. 43812- 7- 11


attorneys since       filing   for divorce in 2006.          She admitted that she would strip the boys of their

clothing after visits with Matthew to determine whether they had any signs of physical abuse.

She acknowledged that a boyfriend had assaulted her and that she had dated a sex offender after


entry    of   the 2008 parenting         plan.     She conceded that she had used obscene gestures against


Matthew' s girlfriend in court and had thrown rocks at her car after a transfer of the children. She


also admitted that she had taken the boys to the emergency room at least three times after a court

order    prohibited     her from making            regular   medical    appointments       for the boys.   Finally, she

acknowledged being verbally abusive toward the GAL.

          Matthew described several problems that occurred after entry of the 2009 agreed

parenting     plan.   He testified that McKayla signed the boys up for a church class on the evening

that he was to have an evening phone call with them; sent the children to him with an unmarked

bottle   of prescription medication              that lacked   dosage    information;      prevented RS from having

dental surgery she had requested by arguing that he was sick, even though a physician had

cleared him for surgery; interfered with vaccinations that the pediatrician recommended; filed

several unfounded complaints against Matthew with Child Protective Services; talked to CS


about child support issues; and refused to take the boys to extracurricular activities that were

scheduled during her time with them.

          The GAL testified that after the 2009 agreed parenting plan was entered, McKayla

became very uncooperative and tried to sabotage Matthew' s relationship with the children.

McKayla        also resisted    taking    the parenting      class    the GAL had      recommended.     8 - 18 RP 37 -38.

The GAL had become              more concerned over            time   about   the   children.   The GAL stated that she


saw actual harm to the boys as a result of McKayla' s actions, behaviors, and attitudes:




                                                                12
No. 43812- 7- 11


           I think it hit home         most   clearly   when       I   saw [   CS].    The damage that' s been done
           already. The level of anger and frustration and confusion in that little boy, is only
           going to continue until this thing stops, and I am really worried that [ RS] is going
           to do the        same   thing. I know these folks don' t have much money, they are like a
           lot   of                    by this economy. So the resources that are available to
                      folks really hit hard
           get these kids, help are limited, but until these two bury the hatchet, these boys are
           really at risk.     The constant CPS referrals, they have been through the
           examinations by doctors and law enforcement and social workers, the tugging and
           pulling can' t be healthy, and we see the damage in court, in juvenile court every
           week, I don' t want to see that for these two little boys, and [ I] think the more
           stable     home     right now     is [ Matthew'   s].       I am not saying that [ McKayla' s] home
           couldn' t be the most stable home in the future, but for right now, and for the last
           two years, it' s been [ Matthew].


1 RP at 146 -47.


           The record shows that the trial court entered the required findings of fact and conclusions

of   law   needed       to   support   the   modified   parenting           plan.     The record also shows that substantial


evidence supports the court' s findings regarding the statutory criteria for modification. The trial

court did not abuse its discretion in modifying the parenting plan and giving Matthew primary

residential custody.


C. BACK CHILD SUPPORT


           In the conclusion of her brief, McKayla asks this court to reverse the order requiring her

to pay back child support. Because she does not support this request with argument or citation of

authority,       we    do    not consider    it further.   Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d

801, 809, 828 P. 2d 549 ( 1992);              Fabre v. Town ofRuston, 180 Wn. App. 150, 164 n.7, 321 P. 3d

1208 ( 2014); RAP 10. 3( a)( 6).




                                                                       13
No. 43812- 7- 11



D. MOTION TO REMOVE GUARDIAN AD LITEM


         McKayla also argues that the trial court erred in denying her pro se motion to remove the

GAL,    which she     filed   after   the trial   court entered     the 2012 parenting   plan.   McKayla contended


in her motion that the GAL was biased and unprofessional.


         During her testimony, the GAL observed that once she made a recommendation in favor

of one party in a case, she was perceived as biased by the other party. She maintained, however,

that her job as a GAL was to make such recommendations:


         You can' t be deaf, dumb, and blind. If you feel that the children are in danger, or
         there   is harm,      or   it' s   not   in their best[]    interests, then you have to make a
         recommendation. It' s very, very rare that you come in as a GAL, and I have done
         this in cases, and say, these are equally good, or equally bad people, and they
         should   have   equal      time     and equal   responsibility.   This is not how I perceive this
         case.




1 RP at 127.


         The record shows that the GAL completed each request made by the trial court over the

course of the proceedings and that she intervened on McKayla' s behalf to obtain a continuance

of court- ordered obligations.              McKayla complains that the GAL never observed her interacting

with the boys, but the GAL testified that McKayla refused to allow her to meet with the boys


when they were with McKayla. The record does not support McKayla' s claim of bias or lack of

professionalism, and we see no abuse of discretion in the trial court' s refusal to remove the GAL.


See In    re   Marriage of Bobbitt, 135 Wn.              App. 8,     23, 144 P. 3d 306 ( 2006) ( applying abuse of


discretion standard of review to motion to remove a GAL in title 26 RCW cases).


E. AFFIDAVIT OF PREJUDICE


          McKayla also contends that the trial court erred in denying the affidavits of prejudice she

filed   against all   three   Grays Harbor County judges.             McKayla admits that she was attempting to


                                                              14
No. 43812 -7 -II


                                                                4
obtain   a   change    of venue   through these   affidavits.       However, McKayla never moved for a


change of venue, and having filed an earlier affidavit of prejudice against Judge Edwards, she is
not entitled to file further affidavits in this case. RCW 4.12. 050.

F. ATTORNEY FEES


         Matthew seeks an award of attorney fees on appeal, but he cites no authority supporting

that request. Accordingly, we deny his request for fees on appeal. See Wilson Court Ltd. P 'ship

v.   Tony Maroni' s,   Inc., 134 Wn.2d 692, 710 n.4, 952 P. 2d 590 ( 1998).


          We affirm the 2012 modified parenting plan, reject McKayla' s additional requests for

relief, and deny Matthew attorney fees on appeal.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




4 She asks for a change of venue to Pacific County in her appellate brief, but we cannot grant
such relief in the first instance.




                                                       15